The Court
held the complaint not sufficient' to confer jurisdiction. The statute (§ 1667) provides that, whenever a complainant is required to state facts and circumstances for the information of the court or magistrate to whom the complaint is made, and the complainant shall be unable, of his own knowledge, to state sufficient facts and circumstances to authorize the issuing of a warrant, the court or magistrate may, after the making of such complaint, issue subpmnas for the attendance of witnesses to testify concerning such facts and circumstances. This language *210does not authorize the making of a complaint in general form, and the issuing thereupon of subpoenas to compel witnesses to testify to facts and circumstances which are not indicated by the complaint, but which may be suspected to be within the knowledge of the witnesses. The statute requires that the facts and circumstances shall be set forth in the conqilaint, whether the complainant can substantiate them by his oath or not. If he cannot, subpoena may be issued to compel the attendance of witnesses to testify concerning such facts and circumstances as are thus set forth.